FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MARIA E. PINTOS,                       
                Plaintiff-Appellant,
                v.                          No. 04-17485
PACIFIC CREDITORS ASSOCIATION;               D.C. No.
EXPERIAN INFORMATION SOLUTIONS,            CV-03-05471-CW
INC.,
             Defendants-Appellees.
                                       

MARIA E. PINTOS,                       
                 Plaintiff-Appellee,
                v.                          No. 04-17558
PACIFIC CREDITORS ASSOCIATION,                D.C. No.
                         Defendant,       CV-03-05471-CW
               and                          ORDER AND
EXPERIAN INFORMATION SOLUTIONS,               OPINION
INC.,
              Defendant-Appellant.
                                       
        Appeal from the United States District Court
          for the Northern District of California
         Claudia Wilken, District Judge, Presiding

                  Argued and Submitted
        January 9, 2007—San Francisco, California

                    Filed April 30, 2009

                            5039
5040              PINTOS v. PACIFIC CREDITORS ASS’N
       Before: Mary M. Schroeder, Richard R. Clifton, and
                Carlos T. Bea, Circuit Judges.*

                     Opinion by Judge Clifton;
                      Dissent by Judge Bea




   *George P. Schiavelli, who was previously a member of this panel sit-
ting by designation while serving as a United States District Judge for the
Central District of California, resigned on October 5, 2008. Judge Bea was
drawn by lot to replace him, pursuant to our General Order 3.2(g).
              PINTOS v. PACIFIC CREDITORS ASS’N          5043




                         COUNSEL

Andrew J. Ogilvie (argued), Kemnitzer, Anderson, Barron,
Ogilvie & Brewer, LLP, San Francisco, California, for
appellant/cross-appellee Maria E. Pintos.

Daniel J. McLoon (argued), Jones Day, Los Angeles, Califor-
nia, Adam R. Sand and Marc S. Carlson, Jones Day, San
Francisco, California, for appellee/cross-appellant Experian
Information Solutions, Inc.

Andrew M. Steinheimer (argued) and Mark E. Ellis, Ellis
Coleman Poirier LaVoie & Steinheimer, LLP, Sacramento,
California, for appellee Pacific Creditors Association.


                          ORDER

  The opinion in the above-captioned matter filed on Septem-
ber 21, 2007, and published at 504 F.3d 792, is WITH-
DRAWN. The superseding opinion shall be filed concurrently
with this order. The pending petition for panel rehearing and
rehearing en banc is dismissed as moot. The parties may file
new petitions as to the opinion for rehearing and rehearing en
banc in accordance with the Federal Rules of Appellate Pro-
cedure.


                         OPINION

CLIFTON, Circuit Judge:

   Maria E. Pintos appeals the district court’s summary adju-
dication of her claims under the Fair Credit Reporting Act
5044           PINTOS v. PACIFIC CREDITORS ASS’N
(“FCRA”), 15 U.S.C. § 1681 et seq. Pintos contends that
Pacific Creditors Association (“PCA”) violated the FCRA by
obtaining, without any FCRA-sanctioned purpose, a credit
report on her from Experian Information Solutions, Inc., a
credit reporting agency. Pintos also argues that Experian vio-
lated the FCRA by furnishing the report to PCA.

   The district court granted summary judgment in favor of
the defendants, concluding that PCA was authorized to obtain
Pintos’s credit report under the FCRA, which allows for the
furnishing of reports “in connection with a credit transaction
involving the consumer . . . and involving the . . . collection
of an account of[ ] the consumer.” 15 U.S.C.
§ 1681b(a)(3)(A). The district court determined that the trans-
action involved the collection of an account, relying upon our
decision in Hasbun v. County of Los Angeles, 323 F.3d 801
(9th Cir. 2003). We conclude that Hasbun is more limited,
however. Because the current case involves neither a transac-
tion for which Pintos sought credit nor the collection of a
judgment debt, we conclude that § 1681b(a)(3)(A) did not
authorize PCA to obtain the credit report on Pintos. Thus, we
vacate the judgment of the district court and remand for fur-
ther proceedings regarding the defendants’ liability. We also
vacate the district court’s order regarding Experian’s motion
to seal certain documents and remand for consideration under
the proper legal standard.

I.   Background

   Police officers found a sport utility vehicle belonging to
Pintos parked on the street in San Bruno, California, on May
29, 2002. The vehicle’s registration was expired. At police
direction, the vehicle was towed, and the towing company,
P&S Towing, obtained a lien on the vehicle for towing and
impound costs. P&S later sold the vehicle when Pintos failed
to reclaim it or pay the outstanding charges. Since the vehi-
cle’s sale price did not cover the amount owed, P&S asserted
                  PINTOS v. PACIFIC CREDITORS ASS’N                   5045
a deficiency claim against Pintos and later transferred that
claim to PCA, a collection agency.1

   PCA sought and obtained a credit report on Pintos from
Experian on December 5, 2002, in connection with its effort
to collect on the debt assigned by P&S. Pintos subsequently
filed a complaint against PCA and Experian under the FCRA.
She alleged that PCA violated the FCRA by obtaining her
credit report without any FCRA-sanctioned purpose and that
Experian was liable for providing the report to PCA.

   PCA and Experian filed separate motions for summary
judgment. Both argued that, under 15 U.S.C.
§ 1681b(a)(3)(A), PCA had a permissible purpose for obtain-
ing Pintos’s credit report because it was seeking to collect a
debt, the towing deficiency claim. Experian further argued
that it was not liable for a violation because it had fulfilled its
obligations under 15 U.S.C. § 1681e, which immunizes a
reporting agency against FCRA violations by the agency’s
subscribers so long as the agency takes certain steps.

  Pintos filed a cross-motion for partial summary judgment
on the issues of permissible purpose and Experian’s alleged
negligence. She attached to that motion several Experian doc-
uments detailing the company’s internal procedures for com-
plying with its FCRA obligations. Claiming these documents
   1
     California Civil Code § 3068.1(a) provides for liens “dependent upon
possession for the compensation to which [a] person is legally entitled for
towing, storage, or labor associated with recovery or load salvage of any
vehicle subject to registration that has been authorized to be removed by
a public agency.” The statute also allows for lien sales with varying proce-
dures dependant on the value of the vehicle towed and stored. See id.
§§ 3068.1(b)-3068.1(c). In addition, a tow truck operator with a lien pur-
suant to § 3068.1 “has a deficiency claim against the registered owner of
the vehicle if the vehicle is not leased or leased with a driver for an
amount equal to the towing and storage charges, not to exceed 120 days
of storage . . . less the amount received from the sale of the vehicle.” Id.
§ 3068.2(a).
5046            PINTOS v. PACIFIC CREDITORS ASS’N
were confidential and proprietary, Experian filed a motion to
seal them.

  The district court granted the defendants’ motions for sum-
mary judgment on November 9, 2004. Citing Hasbun, the
court agreed that § 1681b(a)(3)(A) permitted PCA to obtain
Pintos’s credit report. The court denied Experian’s motion to
seal documents, without explanation.

   Pintos filed a timely notice of appeal on December 8, 2004.
Experian cross-appealed the district court’s denial of its
motion to seal on December 9, 2004. It also sought reconsid-
eration by the district court of the denial of that motion. On
April 29, 2005, the district court held that it lacked jurisdic-
tion over the matter since Experian already appealed the order
to this court. Nevertheless, the court stated that, if it had juris-
diction, it would grant Experian’s motion under Phillips ex
rel. Estates of Byrd v. General Motors Corp., 307 F.3d 1206
(9th Cir. 2002), and it stayed its prior order on the subject
pending the appeal.

II.    Discussion

  We review grants of summary judgment de novo. ACLU v.
City of Las Vegas, 466 F.3d 784, 790 (9th Cir. 2006). Cross-
motions for summary judgment are evaluated separately
under this same standard. Id. at 790-91; Hoopa Valley Indian
Tribe v. Ryan, 415 F.3d 986, 989-90 (9th Cir. 2005).

  A.     15 U.S.C. § 1681b(a)(3)(A)

   [1] “Congress enacted the FCRA in 1970 to promote effi-
ciency in the Nation’s banking system and to protect con-
sumer privacy.” TRW Inc. v. Andrews, 534 U.S. 19, 23
(2001). Those two goals lie in tension, and the FCRA strikes
a balance between them. The Act authorizes credit reporting
agencies to “furnish . . . consumer report[s]” because
“[c]onsumer reporting agencies have assumed a vital role in
               PINTOS v. PACIFIC CREDITORS ASS’N            5047
assembling and evaluating consumer credit and other infor-
mation on consumers.” 15 U.S.C. §§ 1681(a)(3), 1681b(a). At
the same time, the FCRA “requir[es] credit reporting agencies
to maintain reasonable procedures designed to assure maxi-
mum possible accuracy of the information contained in credit
reports.” Andrews, 534 U.S. at 23 (citations and internal quo-
tation marks omitted). Importantly for this case, the FCRA
permits agencies to furnish credit reports only for “certain sta-
tutorily enumerated purposes.” Id.

   The statutory limitation on the furnishing of credit reports
is particularly relevant here, as the parties dispute whether
PCA had a permissible purpose in obtaining Pintos’s credit
report. Defendants contend that it did, under 15 U.S.C.
§ 1681b(a)(3)(A):

    (a) In general

    Subject to subsection (c) of this section, any con-
    sumer reporting agency may furnish a consumer
    report under the following circumstances and no
    other:

    ***

          (3) To a person which it has reason to
          believe—

            (A) intends to use the information in con-
            nection with a credit transaction involv-
            ing the consumer on whom the
            information is to be furnished and
            involving the extension of credit to, or
            review or collection of an account of, the
            consumer;

 [2] To qualify under § 1681b(a), the “credit transaction”
must both (1) be “a credit transaction involving the consumer
5048           PINTOS v. PACIFIC CREDITORS ASS’N
on whom the information is to be furnished” and (2) involve
“the extension of credit to, or review or collection of an
account of, the consumer.” Concluding that the transaction
here involved the “collection of an account,” the district court
held that the statute authorized PCA to obtain Pintos’s credit
report. But the district court did not address whether the trans-
action was “a credit transaction involving” Pintos. That may
have been because Hasbun did not separately discuss that
requirement, but our court has discussed it in other cases and
it is clearly set out in the statute.

   One decision in which we discussed that requirement was
Andrews v. TRW, Inc., 225 F.3d 1063, 1067 (9th Cir. 2000),
rev’d on other grounds, TRW, Inc. v. Andrews, 534 U.S. 19
(2001), in which we addressed whether the plaintiff, a victim
of identity theft, was “involved” in credit transactions initi-
ated by an imposter posing as the plaintiff. The imposter had
obtained the plaintiff’s social security number and birth date
and used that information to apply for credit from various
companies. Id. at 1064-65. The companies in turn requested
and obtained the plaintiff’s credit report from TRW. Id. at
1065. The plaintiff sued TRW, claiming that it furnished her
credit report “without reasonable grounds for believing that
she was the consumer whom the credit applications
involved.” Id. (internal quotation marks omitted). The district
court granted summary judgment in TRW’s favor on this
claim, ruling that TRW’s disclosures “were made for a pur-
pose permissible under § 1681b(a)(3)(A), because the Plain-
tiff, even against her will, was ‘involved’ in the credit
transaction initiated by the Imposter.” Id. at 1066.

   On appeal, we concluded that the plaintiff was not “in-
volved” in the credit transaction and reversed the summary
judgment ruling. We held that the word “involve” in this con-
text had to be read narrowly:

      The district court held that the Plaintiff was
    involved in the transaction because her [social secur-
               PINTOS v. PACIFIC CREDITORS ASS’N             5049
    ity] number was used. The statutory phrase is “a
    credit transaction involving the consumer.”
    15 U.S.C. § 1681b(a)(3)(A). “Involve” has two dic-
    tionary meanings that are relevant: (1) “to draw in as
    a participant” or (2) “to oblige to become associat-
    ed.” The district court understood the word in the
    second sense. We are reluctant to conclude that Con-
    gress meant to harness any consumer to any transac-
    tion where any crook chose to use his or her number.
    The first meaning of the statutory term must be pre-
    ferred here. In that sense the Plaintiff was not
    involved.

Id. at 1067. Thus, a person is “involved” in a credit transac-
tion for purposes of § 1681b(a)(3)(A) where she is “draw[n]
in as a participant” in the transaction, but not where she is
“oblige[d] to become associated” with the transaction. See id.

   [3] Here, Pintos did not participate in seeking credit from
the towing company. She owned the car that was towed, so
she was not as completely distant from the transaction as the
victim of identity theft in Andrews, but neither was she a par-
ticipant in the typical transaction where an extension of credit
is requested. She had no contact with P&S or PCA until P&S
towed her car. She never asked to have the vehicle towed;
P&S simply towed the car by direction of the police then tried
to collect the charges. Pintos did not initiate the transaction
that resulted in PCA requesting her credit report. As the Sev-
enth Circuit held in Stergiopoulos v. First Midwest Bancorp,
Inc., 427 F.3d 1043, 1047 (7th Cir. 2005), § 1681b(a)(3)(A)
can be relied upon by the party requesting a credit report
“only if the consumer initiates the transaction.”

   [4] The requirement that the consumer initiate the transac-
tion is not satisfied simply because the consumer did some-
thing that arguably led to the creditor’s claim. In Mone v.
Dranow, 945 F.2d 306 (9th Cir. 1991), a credit report on
Mone was obtained by his former employer, who sued Mone
5050           PINTOS v. PACIFIC CREDITORS ASS’N
for unfair competition after he quit and established a compet-
ing firm. The report was obtained for the purpose of determin-
ing whether Mone had sufficient assets to pay a judgment. Id.
at 308. Arguably, it was Mone’s alleged unfair competition
that initiated the chain of events, but we held that the request
for the report did not qualify as being “in connection with a
credit transaction involving the consumer,” under
§ 1681b(a)(3)(A). Id.

   [5] Similarly, that Pintos owned the car that was towed did
not mean that she initiated the credit transaction. Like the vic-
tim in Andrews, Pintos was not a “participant” in the credit
transaction, but was “oblige[d] to become associated” with it
after her car was towed and the towing deficiency claim
arose. See Andrews, 225 F.3d at 1067.

  [6] Our decision in Hasbun did not supersede our prior
decisions. The holding of that case is properly understood to
be that a judgment creditor is authorized under the statute to
obtain a credit report in connection with collection efforts.
Hasbun, 323 F.3d 801.

   In Hasbun a child support enforcement agency obtained a
credit report of a father who had fallen behind in paying
court-ordered child support. We made reference to the “court-
ordered” nature of the debt on every page of that decision. We
also did so in stating the question posed by the case (“when
and how a child support enforcement agency may lawfully
obtain the consumer credit report of an individual who has
fallen behind in paying court-ordered child support”) and in
summarizing our holding (“We affirm the district court’s
grant of summary judgment in favor of defendants and hold
that child support enforcement agencies need not comply with
the certification requirements of 15 U.S.C. § 1681b(a)(4)
when seeking to collect court-ordered child support.”). Id. at
801 (emphasis added). We explicitly adopted and quoted
extensively from a Federal Trade Commission commentary
which made repeated reference to the permissible purpose of
                 PINTOS v. PACIFIC CREDITORS ASS’N                5051
a “judgment creditor” to obtain a credit report. Id. at 803 (“[a]
judgment creditor has a permissible purpose to receive a con-
sumer report on the judgment debtor for use in connection
with collection of the judgment debt”) (emphasis added). To
be sure, our opinion did not include that qualifier in every
statement, but our holding involved a debt that had already
been adjudicated. If a debt has been judicially established,
there is a “credit transaction involving the consumer” no mat-
ter how it arose. The obligation is established as a matter of
law, and the statute is satisfied. Hasbun extended no further.
Application of Hasbun to permit a credit report to be obtained
to assist the collection of a claim that had not yet been adjudi-
cated is not supported by the logic of that decision nor by our
other precedents.

   [7] PCA was not a judgment creditor. Its claim against Pin-
tos did not result from a transaction initiated by Pintos. We
conclude, therefore, that § 1681b(a)(3)(A) did not authorize
PCA to obtain the credit report on Pintos. Accordingly, we
reverse the grant of summary judgment in defendants’ favor.2

  B.    15 U.S.C. § 1681e

   We next consider whether Experian is also liable for any
violation of the FCRA committed by PCA. The district court
did not reach this issue, as it determined that PCA had a per-
missible purpose to obtain Pintos’s credit report. Experian
argues that because 15 U.S.C. § 1681e immunizes it from
subscribers’ FCRA violations, the statute offers an alternative
basis to affirm the summary judgment with respect to its lia-
bility.
  2
   In this appeal of a summary judgment, PCA and Experian argued only
that § 1681b(a)(3)(A) authorized PCA to obtain Pintos’s credit report.
Thus, we need not determine whether PCA had a permissible purpose
under any other § 1681b subsection. On remand, Defendants may argue
that PCA was authorized to obtain Pintos’s report under a different sub-
section.
5052              PINTOS v. PACIFIC CREDITORS ASS’N
   A credit reporting agency may be liable for its subscriber’s
violation when the agency fails to comply with the statutory
obligations imposed by 15 U.S.C. § 1681e. See Guimond v.
Trans Union Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir.
1995). Experian argues that because PCA gave it a “blanket
certification” — a written promise to use Experian’s credit
reports only for permissible purposes — the agency satisfied
its statutory obligations under § 1681e. We disagree.

   [8] Section 1681e requires more from a credit reporting
agency than merely obtaining a subscriber’s general promise
to obey the law. After prospective subscribers “certify the
purposes for which [credit] information is sought, and certify
that the information will be used for no other purpose,” the
reporting agency must make “a reasonable effort” to verify
the certifications and may not furnish reports if “reasonable
grounds” exist to believe that reports will be used impermiss-
ibly. 15 U.S.C. § 1681e(a). Under the plain terms of
§ 1681e(a), a subscriber’s certification cannot absolve the
reporting agency of its independent obligation to verify the
certification and determine that no reasonable grounds exist
for suspecting impermissible use.3 Blanket certification can-
  3
    Experian suggests that Davis v. Asset Servs., 46 F. Supp. 2d 503, 508
(M.D. La. 1998), Boothe v. TRW Credit Data, 557 F. Supp. 66, 71
(S.D.N.Y. 1982), and Hiemstra v. TRW, Inc., 195 Cal. App. 3d 1629, 1634
(Cal. Ct. App. 1987) support the contention that blanket certifications will
satisfy a credit reporting agency’s obligations under § 1681e(a). While
these cases hold that credit reporting agencies may rely on blanket certifi-
cations rather than having to verify credit requests individually, none pro-
vides that a blanket certification by itself is sufficient to satisfy the
§ 1681e inquiry. See, e.g., Davis, 46 F. Supp. 2d at 508 (holding that the
defendant complied with the requirements of § 1681e(a) because it
obtained a blanket certification and because the plaintiff did not submit
“any evidence to prove that the [defendant] knew or should have had rea-
son to know that [the subscriber] would access the report for an impermis-
sible purpose”); Boothe, 577 F. Supp. at 71 (finding no violation where the
primary business of the requesting entity used reports for a permissible
purpose and there was “no showing that TRW knew of the improper pur-
pose for the report issued”). Even if Experian did not have to verify PCA’s
request for Pintos’s credit report individually, § 1681e(a) still required
proper verification of PCA generally.
                  PINTOS v. PACIFIC CREDITORS ASS’N                   5053
not eliminate all genuine issues of material fact with regard to
Experian’s liability.

  C.    Experian’s Motion to File Documents Under Seal

    [9] Two standards generally govern motions to seal docu-
ments like the one at issue here.4 First, a “compelling reasons”
standard applies to most judicial records. See Kamakana v.
City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
2006) (holding that “[a] party seeking to seal a judicial record
. . . bears the burden of . . . meeting the ‘compelling reasons’
standard”); Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d
1122, 1135-36 (9th Cir. 2003). This standard derives from the
common law right “to inspect and copy public records and
documents, including judicial records and documents.” Kama-
kana, 447 F.3d at 1178 (citation and internal quotation marks
omitted). To limit this common law right of access, a party
seeking to seal judicial records must show that “compelling
reasons supported by specific factual findings . . . outweigh
the general history of access and the public policies favoring
disclosure.” Id. at 1178-79 (internal quotation marks and cita-
tions omitted).

  Second, a different standard applies to “private materials
unearthed during discovery,” as such documents are not part
of the judicial record. Id. at 1180. Rule 26(c) of the Federal
Rules of Civil Procedure governs here, providing that a trial
court may grant a protective order “to protect a party or per-
son from annoyance, embarrassment, oppression, or undue
burden or expense.”

   The relevant standard for purposes of Rule 26(c) is whether
  4
   A third standard covers the “narrow range of documents” such as
“grand jury transcripts” and certain “warrant materials” that “traditionally
[have] been kept secret for important policy reasons.” Kamakana, 447
F.3d at 1178 (citation and internal quotation marks omitted). No party
asserts that this third standard is relevant here.
5054           PINTOS v. PACIFIC CREDITORS ASS’N
“ ‘good cause’ exists to protect th[e] information from being
disclosed to the public by balancing the needs for discovery
against the need for confidentiality.” Phillips ex rel. Estates
of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213 (9th Cir.
2002). This “good cause” standard presents a lower burden
for the party wishing to seal documents than the “compelling
reasons” standard. The cognizable public interest in judicial
records that underlies the “compelling reasons” standard does
not exist for documents produced between private litigants.
See Kamakana, 447 F.3d at 1180 (holding that “[d]ifferent
interests are at stake with the right of access than with Rule
26(c)”); Foltz, 331 F.3d at 1134 (“When discovery material is
filed with the court . . . its status changes.”).

   The “good cause” standard is not limited to discovery. In
Phillips, we held that “good cause” is also the proper standard
when a party seeks access to previously sealed discovery
attached to a nondispositive motion. 307 F.3d at 1213 (“when
a party attaches a sealed discovery document to a nondisposi-
tive motion, the usual presumption of the public’s right of
access is rebutted”). Nondispositive motions “are often ‘unre-
lated, or only tangentially related, to the underlying cause of
action,” and, as a result, the public’s interest in accessing dis-
positive materials does “not apply with equal force” to non-
dispositive materials. Kamakana, 447 F.3d at 1179. In light of
the weaker public interest in nondispositive materials, we
apply the “good cause” standard when parties wish to keep
them under seal. Applying the “compelling interest” standard
under these circumstances would needlessly “undermine a
district court’s power to fashion effective protective orders.”
Foltz, 331 F.3d at 1135.

   [10] Experian wishes to seal documents attached to Pintos’s
cross-motion for summary judgment. Rule 26(c) does not
govern these documents because they are not “private materi-
als unearthed during discovery” but have become part of the
judicial record. Kamakana, 447 F.3d at 1180. Additionally,
the documents do not fall within the Phillips exception to the
                   PINTOS v. PACIFIC CREDITORS ASS’N                      5055
general presumption of access because Pintos’s motion was dis-
positive.5 See Foltz, 331 F.3d at 1135 (holding that the Phil-
lips exception is “expressly limited to the status of materials
. . . attached to a non-dispositive motion”) (emphasis in origi-
nal). Consequently, Experian must overcome a strong pre-
sumption of access by showing that “compelling reasons
supported by specific factual findings . . . outweigh the gen-
eral history of access and the public policies favoring disclo-
sure.” Kamakana, 447 F.3d at 1178-79 (internal quotation
marks and citations omitted).

   [11] Under the “compelling reasons” standard, a district
court must weigh “relevant factors,”6 base its decision “on a
compelling reason,” and “articulate the factual basis for its
ruling, without relying on hypothesis or conjecture.”
Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995).
A proper analysis is reviewed for abuse of discretion. Foltz,
331 F.3d at 1135. An order that fails to articulate its reasoning
must be vacated and remanded because “meaningful appellate
review is impossible” when the appellate panel has no way of
knowing “whether relevant factors were considered and given
appropriate weight.” Hagestad, 49 F.3d at 1434-35 (internal
quotation marks omitted).
  5
     This case differs slightly from Phillips, in which a nonparty sought
access to court records previously filed under seal. Phillips, 307 F.3d at
1209. Here no third party seeks access to previously sealed documents, but
this is a distinction without a difference. It is undisputed that a “strong pre-
sumption of access to judicial records applies fully to dispositive plead-
ings.” Kamakana, 447 F.3d at 1179. Accordingly, whether a third party
has sought access is immaterial when a party moves to seal documents
already filed with the court. See id. at 1179 (holding simply that “ ‘com-
pelling reasons’ must be shown to seal judicial records attached to a dispo-
sitive motion”).
   6
     “Relevant factors” include the “public interest in understanding the
judicial process and whether disclosure of the material could result in
improper use of the material for scandalous or libelous purposes or
infringement upon trade secrets.” Hagestad, 49 F.3d at 1434 (quoting
EEOC v. Erection Co., Inc., 900 F.2d 168, 170 (9th Cir. 1990)).
5056           PINTOS v. PACIFIC CREDITORS ASS’N
   [12] The district court’s November 9, 2004, denial of
Experian’s motion to seal offered no explanation for the deci-
sion. The explanation provided in the court’s April 29, 2005,
order denying Experian’s motion to alter or amend judgment
did not fill the gap. With the case already on appeal, the dis-
trict court denied Experian’s motion on jurisdictional grounds
but suggested that it would grant Experian’s motion if it still
had jurisdiction, staying its prior order to file the documents
in the public record pending our resolution of the appeal.
According to the district court, Phillips would govern the
motion and good cause existed for placing Experian’s docu-
ments under seal.

   [13] Because the documents at issue here were attached to
a dispositive motion, however, Phillips does not provide the
proper standard. A determination by the district court that
good cause exists for sealing Experian’s documents does not
establish that there are “compelling reasons” to do so. See
Kamakana, 447 F.3d at 1180 (holding that “a ‘good cause’
showing . . . will not suffice to fulfill the ‘compelling reasons’
standard that a party must meet to rebut the presumption of
access to dispositive pleadings and attachments”). Instead, the
court must decide whether compelling reasons exist to seal
the documents. Foltz, 331 F.3d at 1135-36. We vacate and
remand “for the making of findings in support of an[ ] order
on this issue,” Hagestad, 49 F.3d at 1435, in light of the
proper legal standard.

III.   Conclusion

   We reverse the district court’s summary judgment in favor
of defendants and remand for further proceedings. Addition-
ally, we vacate the district court’s order denying Experian’s
motion to seal documents and remand for consideration in
light of the proper legal standard.

 REVERSED           AND       REMANDED;            JUDGMENT
VACATED.
               PINTOS v. PACIFIC CREDITORS ASS’N           5057
BEA, Circuit Judge, dissenting:

   The majority concludes that because this case involves nei-
ther a transaction for which Pintos sought a loan nor the col-
lection of a judgment debt, 15 U.S.C. § 1681b(a)(3)(A) did
not authorize the Pacific Creditors Association (“PCA”) to
obtain Maria Pintos’s credit report or Experian Information
Solutions, Inc. (“Experian”) to release it. Because I disagree
with the majority’s conclusion that Pintos’s decision to leave
her unregistered car on a public street where she knew it
might be towed did not “involve” her in a credit transaction,
I respectfully dissent.

   Title 15, Section 1681b(a)(3)(A) of the United States Code
permits a credit reporting agency to furnish a consumer’s
credit report to a person it has reason to believe “intends to
use the information in connection with a credit transaction
involving the consumer . . . and involving the extension of
credit to, or review or collection of an account of, the con-
sumer.” Relying on Andrews v. TRW, Inc., 225 F.3d 1063,
1067 (9th Cir. 2000), the majority concludes that because Pin-
tos did not ask for her car to be towed, ante at 5049, she was
not “involved” in the transaction.

   This case bears little resemblance to Andrews. In Andrews,
the plaintiff was a victim of identity theft—she was passive
and guiltless, not even negligent. Pintos, by contrast, was no
innocent bystander in the chain of events that resulted in her
debt to P&S Towing (“P&S”). Pintos chose—for two consec-
utive years—not to pay the automobile registration fees
required by California law. Pintos chose instead to break the
law by driving her car on expired tags. See Cal. Veh. Code
§ 4000(a)(1) (“No person shall drive, move, or leave standing
upon a highway . . . any motor vehicle . . . unless it is regis-
tered and the appropriate fees have been paid. . . .”); see also
id. § 42001.8 (making it an infraction to violate § 4000). Pin-
tos chose to leave her car on a public street, subjecting it to
towing. See id. § 22651(o)(1)(A) (permitting law enforce-
5058           PINTOS v. PACIFIC CREDITORS ASS’N
ment to tow a car whose registration is six months overdue).
And Pintos chose not to pay the fees assessed by P&S or
retrieve her car in a timely manner, resulting in the lien sale
and deficiency claim. See Cal. Civil Code §§ 3068.1, 3068.2
(providing that a towing company has a lien dependent upon
possession and a deficiency claim for unpaid towing charges).
With all respect both to Pintos and the majority, refusing to
pay required vehicle registration fees and parking one’s car on
a public street is asking to have one’s car towed.

   The majority rightly observes that the fact Pintos’s actions
resulted in P&S’s claim is, alone, insufficient to justify P&S
requesting her credit report. In Mone v. Dranow, 945 F.2d 306
(9th Cir. 1991), Dranow, Mone’s former employer, concluded
Mone was engaged in unfair competition by running a rival
business, and obtained Mone’s credit report in order to deter-
mine whether suing Mone might be worthwhile. We held that
Dranow did not intend to use the credit report “in connection
with a credit transaction involving” Mone. Id. at 308 (quoting
15 U.S.C. § 1681b(3)(A) (1982)).

   But P&S’s relationship to Pintos is more than that of mere
prospective litigation adversary; P&S is a creditor entitled to
access Pintos’s credit report in order to collect the debt. See
Hasbun v. County of Los Angeles, 323 F.3d 801, 803 (9th Cir.
2003) (“[T]he limited case law addressing this issue has uni-
formly held that creditors have a permissible purpose in
receiving a consumer report to assist them in collecting a
debt.”).

   The moment P&S towed Pintos’s car, P&S became Pin-
tos’s creditor; Pintos owed P&S a definite, legally recognized
debt for the services P&S rendered—loaned—to Pintos until
Pintos paid for those services. Under the California Civil
Code, when P&S towed Pintos’s car at the direction of the
San Bruno Police Department, P&S obtained “a lien depen-
dent upon possession for the compensation to which [P&S] is
legally entitled for towing, storage, or labor associated with
                 PINTOS v. PACIFIC CREDITORS ASS’N                  5059
the recovery or load salvage” of Pintos’s vehicle. See Cal.
Civil. Code § 3068.1. This code section entitled P&S to sell
Pintos’s car to recover its fees without seeking judicial
approval or intervention; the code certainly does not require
P&S to obtain a judgment. And any tow-truck operator who
has such a lien “has a deficiency claim against the registered
owner of the vehicle.” Id. § 3068.2 (emphasis added). A defi-
ciency claim is a debt. That Pintos’s debt was created by oper-
ation of law rather than contract is of no moment.

   The majority concludes Hasbun is inapplicable because
that case involved a judgment debt. See 323 F.3d at 803-04.
But Hasbun is not so limited.1 Hasbun concerned child sup-
port payments and the only way a person becomes obligated
to make such payments is through a judicial decree. It does
not follow that judicial adjudication is the only way an indi-
vidual may become obligated as a debtor. The cited California
Civil Code sections automatically make the owner of a towed
vehicle liable for towing charges and automatically create a
lien and a deficiency claim in favor of the towing company.
The towing company has no need to reduce its lien to a court
judgment to establish Pintos’s obligation to pay. There is a
creditor-debtor relationship established by the operation of the
lien law regardless whether an action to collect the deficiency
is commenced. P&S Towing is thus much more like the judg-
ment creditor in Hasbun than the prospective litigation claim-
ant in Mone.
  1
    Indeed, Hasbun concluded that judgment creditors have a permissible
purpose in obtaining a credit report because such a creditor “ ‘is in the
same position as any creditor attempting to collect a debt from a consum-
er.’ ” Id. at 803 (emphasis added) (quoting 16 C.F.R. § 600, App. at 509
(2002)). The principle that a creditor may access a debtor’s credit report
in order to collect upon a delinquent account is recognized by both the
Federal Trade Commission, 16 C.F.R. Pt. 600, App. at 59, and by the
Sixth Circuit, see Duncan v. Handmaker, 149 F.3d 424, 427-28 (6th Cir.
1998).
5060           PINTOS v. PACIFIC CREDITORS ASS’N
  For these reasons, I would affirm the decision of the district
court. I concur, however, in part C of the majority opinion.